United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   April 28, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-10879
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MANUEL CHAIREZ,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                       USDC No. 4:03-CR-6-ALL-A
                         --------------------

Before REAVLEY, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Manuel Chairez appeals his guilty plea conviction and

sentence for being a convicted felon in possession of a firearm.

On appeal, Chairez argues that his verbal motion to withdraw his

guilty plea should have been granted because his plea was not

voluntary.     The district court’s decision was not an abuse of

discretion as Chairez has failed to show a fair and just reason

for requesting the withdrawal of his guilty plea.        See United

States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10879
                                -2-

     Chairez also argues that the district court erred in

applying the enhancement provision found in § 2K2.1(b)(5) of the

Sentencing Guidelines, because there was no evidence that Chairez

possessed a firearm in connection with another felony offense.

After a thorough review of the record and the applicable law of

this Circuit, we hold that the district court did not clearly err

in applying the enhancement of § 2K2.1(b)(5), because there was

sufficient evidence to prove that Chairez possessed a firearm in

connection with a felony offense within the meaning of

§ 2K2.1(b)(5).   United States v. Munoz, 150 F.3d 401, 416 (5th

Cir. 1998); United States v. Condren, 18 F.3d 1190, 1193, 1199-

1200 (5th Cir. 1994); United States v. Armstead, 114 F.3d 504,

512 (5th Cir. 1997).

     Accordingly, the judgment of the district court is AFFIRMED.